It appears by this appeal that a chancery suit was brought to cancel two deeds and a bill of sale executed by the late J. J. Bethea to one of his sons, L. B. Bethea, on the grounds of inadequacy of consideration, undue influence, senility, infirmity of mind and body, and other equitable grounds. The Chancellor cancelled the deed, dated May 25, 1946, as to forty acres of the land for equitable reasons stated in the final decree, but denied the prayer for other relief. An appeal by the plaintiffs below has been perfected here. The appellants seek a reversal of the decree denying them certain relief, while the appellees seek a reversal by cross-assignment of that portion of the final decree which cancelled the deed dated May 25, 1946.
We have studied the record in light of the contentions of the respective parties. The late J. J. Bethea, for reasons satisfactory to himself, saw fit to give to the son who provided for him a home, supplied the common necessities, along with medical attention and care and administered to his wants during the last days of his life, a greater portion of his bounty than was given to his other sons and daughters. We know of no law placing a limitation on the action as was taken by the late Mr. Bethea in connection with his property, as reflected by this record.
We are not authorized to substitute our conclusions for those of the Chancellor on disputes and conflicts in the evidence unless the challenged decree is clearly shown to be erroneous. See Hoffman Construction Co. v. Ward, 97 Florida 530,121 So. 800. We do not feel justified in disturbing any portion of the final decree entered below. Failing to find error in the record, the decree is hereby affirmed.
Affirmed.
THOMAS, C. J., TERRELL, CHAPMAN and SEBRING, JJ., concur. *Page 516